                          Case 1:21-mj-07182-JCB
2-6   5HYLVHG86'&0$             Document 3-2 Filed 08/04/21 Page 1 of 8
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.         I                      Investigating Agency       FBI

City      Yarmouth,
                  Newton, et al.                  Related Case Information:

County       Barnstable, Middlesex et al.          6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                   6DPH'HIHQGDQW                              1HZ'HIHQGDQW X
                                                   0DJLVWUDWH-XGJH&DVH1XPEHU
                                                   6HDUFK:DUUDQW&DVH1XPEHU
                                                   55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Frederick Sharp                                         -XYHQLOH                G <HV G
                                                                                                               ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH West Vancouver, British Columbia
                      1952
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB             5DFHBBBBBBBBBBB                       Canadian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                            $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         James R. Drabick                                         %DU1XPEHULIDSSOLFDEOH       667460

Interpreter:            G <HV       ✔ 1R
                                    G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                                G         ✔ 1R
                                                                                                                          

Matter to be SEALED:                ✔
                                    G <HV         G      1R

           ✔
          G:DUUDQW5HTXHVWHG                       G5HJXODU3URFHVV                      G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  ✔
                                    G&RPSODLQW                G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                   2
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                  ✔
                                                                                                    G)HORQ\

                                            &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     08/03/2021                         6LJQDWXUHRI$86$
                                                                  
                         Case 1:21-mj-07182-JCB Document 3-2 Filed 08/04/21 Page 2 of 8
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Courtney Kelln

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW     18 U.S.C. § 371                               Conspiracy to Commit Securities Fraud                   1


6HW     15 U.S.C. §§ 78j(b) and 78ff                  Securities Fraud                                        2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              See attached affidavit by FBI Special Agent Keith Brown.




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                          Case 1:21-mj-07182-JCB
2-6   5HYLVHG86'&0$               Document 3-2 Filed 08/04/21 Page 3 of 8
Criminal Case Cover Sheet                                                               U.S. District Court - District of Massachusetts

Place of Offense:                         Category No.          I                      Investigating Agency       FBI

City      Yarmouth,
                  Newton, et al.                   Related Case Information:

County       Barnstable, Middlesex et al.           6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                    6DPH'HIHQGDQW                               1HZ'HIHQGDQW X
                                                    0DJLVWUDWH-XGJH&DVH1XPEHU
                                                    6HDUFK:DUUDQW&DVH1XPEHU
                                                    55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Luis Carrillo                                             -XYHQLOH                G <HV G
                                                                                                                 ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Mexico
                      1973
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB               5DFHBBBBBBBBBBB                       U.S. and/or Mexico
                                                                                                     1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                              $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         James R. Drabick                                           %DU1XPEHULIDSSOLFDEOH       667460

Interpreter:            G <HV          ✔ 1R
                                       G                      /LVWODQJXDJHDQGRUGLDOHFW

Victims:                ✔
                        G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G               ✔ <HV
                                                                                                                  G         ✔ 1R
                                                                                                                            

Matter to be SEALED:                   ✔
                                       G <HV        G      1R

           ✔
          G:DUUDQW5HTXHVWHG                         G5HJXODU3URFHVV                      G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                       LQ                                    
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                     RQ

Charging Document:                     ✔
                                       G&RPSODLQW               G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                     2
Total # of Counts:                     G3HWW\                  G0LVGHPHDQRU                  ✔
                                                                                                      G)HORQ\

                                            &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     08/03/2021                         6LJQDWXUHRI$86$
                         Case 1:21-mj-07182-JCB Document 3-2 Filed 08/04/21 Page 4 of 8
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Courtney Kelln

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW     18 U.S.C. § 371                               Conspiracy to Commit Securities Fraud                   1


6HW     15 U.S.C. §§ 78j(b) and 78ff                  Securities Fraud                                        2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              See attached affidavit by FBI Special Agent Keith Brown.




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                          Case 1:21-mj-07182-JCB
2-6   5HYLVHG86'&0$             Document 3-2 Filed 08/04/21 Page 5 of 8
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.          I                      Investigating Agency       FBI

City      Yarmouth,
                  Newton, et al.                  Related Case Information:

County       Barnstable, Middlesex et al.          6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                   6DPH'HIHQGDQW                              1HZ'HIHQGDQW X
                                                   0DJLVWUDWH-XGJH&DVH1XPEHU
                                                   6HDUFK:DUUDQW&DVH1XPEHU
                                                   55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Mike Veldhuis                                           -XYHQLOH                G <HV G
                                                                                                               ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Vancouver, British Columbia
                      1980
%LUWKGDWH <URQO\ BBBBB661                      M
                                  ODVW BBBBBBBB 6H[BBBBB             5DFHBBBBBBBBBBB                       Canadian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                            $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         James R. Drabick                                         %DU1XPEHULIDSSOLFDEOH       667460

Interpreter:            G <HV       ✔ 1R
                                    G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                                G         ✔ 1R
                                                                                                                          

Matter to be SEALED:                ✔
                                    G <HV         G      1R

           ✔
          G:DUUDQW5HTXHVWHG                       G5HJXODU3URFHVV                      G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  ✔
                                    G&RPSODLQW                G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                   2
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                  ✔
                                                                                                    G)HORQ\

                                            &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     08/03/2021                         6LJQDWXUHRI$86$
                         Case 1:21-mj-07182-JCB Document 3-2 Filed 08/04/21 Page 6 of 8
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Courtney Kelln

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW     18 U.S.C. § 371                               Conspiracy to Commit Securities Fraud                   1


6HW     15 U.S.C. §§ 78j(b) and 78ff                  Securities Fraud                                        2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              See attached affidavit by FBI Special Agent Keith Brown.




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
                          Case 1:21-mj-07182-JCB
2-6   5HYLVHG86'&0$             Document 3-2 Filed 08/04/21 Page 7 of 8
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                       Category No.          I                      Investigating Agency       FBI

City      Yarmouth,
                  Newton, et al.                  Related Case Information:

County       Barnstable, Middlesex et al.          6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                   6DPH'HIHQGDQW                              1HZ'HIHQGDQW X
                                                   0DJLVWUDWH-XGJH&DVH1XPEHU
                                                   6HDUFK:DUUDQW&DVH1XPEHU
                                                   55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Courtney Kelln                                          -XYHQLOH                G <HV G
                                                                                                               ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Surrey, British Columbia
                      1980
%LUWKGDWH <URQO\ BBBBB661                      F
                                  ODVW BBBBBBBB 6H[BBBBB             5DFHBBBBBBBBBBB                       Canadian
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                            $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         James R. Drabick                                         %DU1XPEHULIDSSOLFDEOH       667460

Interpreter:            G <HV       ✔ 1R
                                    G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              ✔ <HV
                                                                                                                G         ✔ 1R
                                                                                                                          

Matter to be SEALED:                ✔
                                    G <HV         G      1R

           ✔
          G:DUUDQW5HTXHVWHG                       G5HJXODU3URFHVV                      G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                     LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                      G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  ✔
                                    G&RPSODLQW                G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                   2
Total # of Counts:                  G3HWW\                   G0LVGHPHDQRU                  ✔
                                                                                                    G)HORQ\

                                            &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     08/03/2021                         6LJQDWXUHRI$86$
                         Case 1:21-mj-07182-JCB Document 3-2 Filed 08/04/21 Page 8 of 8
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Courtney Kelln

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged               Count Numbers

6HW     18 U.S.C. § 371                               Conspiracy to Commit Securities Fraud                   1


6HW     15 U.S.C. §§ 78j(b) and 78ff                  Securities Fraud                                        2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              See attached affidavit by FBI Special Agent Keith Brown.




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
